Citation Nr: 1018922	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  04-42 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for ischemic heart 
disease, currently evaluated as 60 percent disabling.  

2.  Entitlement to special monthly compensation based on the 
Veteran's need for the regular aid and attendance of another 
person.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the 60 percent 
evaluation for the Veteran's service-connected ischemic heart 
disease (IHD) and denied entitlement to special monthly 
compensation (SMC) based on aid and attendance/housebound.  

In a March 2008 decision, the Board denied entitlement to an 
evaluation in excess of 60 percent for ischemic heart disease 
and SMC based on the need for regular aid attendance of 
another person.  The Veteran appealed the Board's March 2008 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated April 2009, the Court granted 
a Joint Motion for Remand, vacated the March 2008 Board 
decision, and remanded the case for compliance with the terms 
of the joint motion.  

In October 2009, the Board remanded the claims for additional 
development and adjudicative action.  The case was returned 
to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record shows that 
the Veteran's IHD is not manifested by chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

3.  The Veteran does not have a single service-connected 
disability rated at 100 percent, and he has been awarded a 
total disability rating based on individual unemployability 
(TDIU).  

4.  The Veteran's service-connected disability, considered 
alone, is not so disabling as to render him unable to care 
for his daily personal needs or protect himself form the 
hazards and dangers of daily living without care or 
assistance on a regular basis, nor does it confine the 
Veteran to his immediate premises.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for IHD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2009).

2.  The criteria for SMC based on the need for regular aid 
and attendance of another person, or on account of being 
housebound, have not been met.  38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 
3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
Increased Rating Claim

The Veteran asserts that his service-connected disability is 
worse than the current evaluation contemplates and a higher 
rating is warranted.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2009); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service-connected ischemic heart disease is 
rated under Diagnostic Code 7005.  Under this diagnostic 
code, arteriosclerotic heart disease (coronary artery 
disease) resulting in workload of greater than 7 METs 
(metabolic equivalents) but not greater than 10 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; when 
continuous medication is required, is rated 10 percent 
disabling.  Arteriosclerotic heart disease resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Arteriosclerotic heart disease resulting 
in more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is rated 60 percent 
disabling.  Arteriosclerotic heart disease resulting in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is rated 100 percent 
disabling.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).  

Applying the evidence to the pertinent regulations, the Board 
finds that an evaluation in excess of 60 percent for the 
Veteran's service-connected IHD is not warranted under 
Diagnostic Code 7005.  This is evident by the diagnostic and 
clinical test results of record.  In October 2003, the 
Veteran underwent a VA examination for his service-connected 
disability.  The VA examiner diagnosed him with 
arteriosclerotic heart disease (ASHD) with a workload of 4-5 
METS and an ejection fraction of 80 percent.  There was no 
reported chronic congestive heart failure.  Similar findings 
were reported in the September 2004 VA examination report.  
The September 2004 VA examiner diagnosed the Veteran again 
with ASHD with a workload of 4-5 METS and an ejection 
fraction of 80 percent.  Finally and more recently, the 
Veteran underwent an additional VA examination in December 
2009.  After diagnostic and clinical testing, the Veteran was 
diagnosed with ASHD and left ventricular hypertrophy (LVH) 
not in failure.  Stress test results were 4-5 METS with an 
ejection fraction of 73 percent.  None of the clinical 
findings reported in the VA examination reports show that the 
Veteran's IHD results in chronic congestive heart failure, a 
workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Thus, a higher rating is not warranted for the 
Veteran's service-connected IHD under Diagnostic Code 7005.  

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for a 30 
percent rating.  The Board has duly considered staged 
ratings, pursuant to Francisco and Hart, supra, but finds the 
60 percent rating assigned appropriate for the entire rating 
period.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's IHD.  Moreover, 
the evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization or lost any 
work time related to his IHD.  In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.  

The Board acknowledges the personal statements submitted by 
the Veteran which describe his symptoms associated with his 
IHD, but finds that currently assigned 60 percent evaluation 
for IHD appropriately reflects the Veteran's symptoms 
throughout the entire rating period on appeal, and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  



Special Monthly Compensation Claim

The Veteran is claiming entitlement to SMC due to the need 
for regular aid and attendance or on housebound status.  

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.  

As pertinent to the Veteran's claim here, SMC is payable to a 
Veteran who by reason of service-connected disability is 
permanently bedridden, blind in both eyes, or so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).

The following factors will be accorded consideration in 
determining whether the Veteran is in need of regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the Veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).  

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).  

SMC is also payable, under 38 U.S.C. 1114(s), where the 
Veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the Veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i)(2).  

In this case, service connection is currently in effect for 
ischemic heart disease, rated as 60 percent disabling.  
Therefore, the sole question with regard to aid and 
attendance is whether the Veteran's service-connected 
disability is manifested by any of the factors listed in 
38 C.F.R. § 3.352.  

The Board has reviewed the competent evidence of record and 
finds no support for a grant of SMC based on aid and 
attendance.  In so finding, the Board acknowledges that the 
Veteran was afforded two VA examinations for the purpose of 
determining housebound status or the need for regular aid and 
attendance.  The first exam was conducted in September 2004.  
According to the September 2004 VA examination report, the 
Veteran was noted as being able to ambulate using a cane and 
performing activities of daily living with some assistance.  
The Veteran was restricted in his ability to feed, bathe and 
dress himself due to severe visual problems secondary to 
cataracts.  He was not permanently bedridden.  He could walk 
short distances and required the use of a cane as well as 
supervision.  The Veteran was considered competent and 
capable of managing his own affairs.  He was accompanied to 
the examination by his son.  

His daily activities consisted of staying home and sitting 
for the most part.  However he does walking exercises inside 
the house using a cane and sometimes with a guide.  On 
examination, the Veteran's pupils were reactive to light.  
There was severe opacity in both lenses and snellen's without 
eyeglasses.  His corrected vision with eyeglasses was likely 
light perception bilaterally.  The Veteran was conscious, 
coherent and oriented with occasional lapses of memory.  He 
had fairly good insight and judgment.  His posture was 
slightly to moderately stooped and his gait was fair.  The 
Veteran was able to raise his hands overhead with slight 
limitation of motion of the shoulders.  He could feed 
himself, change clothing, perform toileting and take baths 
with some difficulty, but needed help to perform these 
activities due to his vision problems.  

Musculoskeletal examination revealed slight tenderness and 
limitation of motion of the lumbar spine but no swelling.  
There was also slight tenderness of the knees, but no 
swelling, limitation of motion, contractures or pedal edema.  
Weight bearing, balance and propulsion were moderately 
impaired.  The Veteran was hesitant to walk without a guide, 
but could walk alone in his home using a cane.  With a 
companion the Veteran was able to go to the bank monthly and 
consult his physician.  The diagnoses were mature cataracts 
bilateral, arthritis multiple and ASHD.  The examiner 
concluded the Veteran may need assistance in the performance 
of his activities of daily living "likely due to his vision 
problem."  

In December 2009, the Veteran was afforded a second VA 
examination determine the need for aid and attendance or to 
establish housebound status.  The Veteran informed the VA 
examiner that he could travel beyond his current residence by 
means of a hired van service or accompanied by a family 
member.  He explained that his typical daily activities 
involved lying or sitting at home, listening to the radio, 
and talking with his children and grandchildren.  He admitted 
to using a cane since the 1980s and a wheelchair since 2003.  
The Veteran stated that he was unable to perform self-
feeding, dressing, undressing, bathing, grooming, and 
toileting.  Upon physical examination, the VA examiner 
indicated that the Veteran could not stand or walk alone, but 
with the help of his companion, he could walk within the room 
at a slow and somewhat unstable pace.  The examiner noted 
that the Veteran exhibited weakness in his lower extremities, 
likely due to old age, and mild or moderate impairment of his 
upper extremities, with regards to strength and coordination.  
These impairments, according to the VA examiner, have caused 
some difficulty in the Veteran's ability to feed and groom 
himself, and marked difficulty in dressing, undressing, 
toileting ability, and bathing.  The VA examiner diagnosed 
the Veteran with senility, cataract of both eyes (OU), 
multiple arthritis, impaired bilateral hearing, and age-
related cognitive decline.  The VA examiner concluded that 
the Veteran needs regular aid and attendance of another 
person to perform the activities of daily living due to his 
nonservice-connected disabilities.  

The Board does not dispute the severity of the Veteran's 
overall health and functioning and has considered the medical 
evidence that shows that he does require some personal 
assistance from another individual.  There is no question 
that his service-connected IHD is severe, and this is 
reflected by his 60 percent schedular rating.  However, the 
VA medical examiner has determined that, in terms of the need 
for aid and attendance, this is not due to his service-
connected IHD.  Rather the evidence reflects the Veteran's 
most serious pathology is due to his nonservice-connected 
mature cataracts and nonservice-connected arthritis in 
multiple joints which limits his mobility.  

In terms of housebound benefits, here, the Veteran does not 
have a single disability that is rated 100 percent.  But, as 
he as been awarded TDIU, the threshold requirement of a 
disability rated 100 percent is met.  See VAOPGCPREC 2-94 
(Feb. 2, 1994) (stating that there is nothing in the language 
of section 1114(s) to indicate that Congress meant to exclude 
service-connected disabilities rated as total under 38 C.F.R. 
§ 4.16, i.e., TDIU).  In this case, the evidence of record 
does not show that the Veteran's service-connected disability 
confines him to his dwelling or its immediate premises.  
Furthermore, VA examiners have opined that the Veteran is not 
permanently bedridden.  While the Veteran has indicated he 
stays at home most of the time, the evidence does not show 
that he is substantially confined to his dwelling and the 
immediate premises as a direct result of his service-
connected disability.  

Therefore, the Veteran does not qualify for special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to 
disability.  As the preponderance of the evidence is against 
the claim, there is no reasonable doubt to be resolved.  38 
U.S.C.A. § 5107(b) (West 2002).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in August 
2004 with the VCAA notice requirements for his claims 
currently on appeal.  In the letter, the Veteran was informed 
that the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disabilities have become worse.  The letter 
also informed him of the information and evidence necessary 
to warrant entitlement to SMC based on the need for regular 
aid and attendance or on housebound status.  

It also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and private medical records from November 
2002 to July 2004.  The Veteran was also provided VA 
examinations in connection with his claims, which are found 
to be adequate for rating purposes.  The examiners reviewed 
the Veteran's medical history, recorded pertinent examination 
findings, and provided conclusions with supportive rationale.  
The Board finds that the VA examination reports are 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  


ORDER

Entitlement to an increased evaluation for ischemic heart 
disease, currently evaluated as 60 percent disabling is 
denied.  

Entitlement to special monthly compensation based on the 
Veteran's need for the regular aid and attendance of another 
person is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


